DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yunfei et al. (# CN 110349490A) in view of Nami (# JP 2012-066482A).
Yunfei et al. discloses:
1. A printed material (anti-counterfeit label; see Abstract; see figure: 1-2) comprising: a medium having: 
a first line composed of a first color formed by discharging ink onto the medium (element: 114, figure: 1-2); 
a second line formed by discharging, onto the medium, a second color ink different from the first color, the second line being formed parallel to the first line (element: 113, figure: 1-2; in [0029] “the adjacent lines are different in color and different hatching is used to represent three different color” and in [0030] "The color of the linear strips 112, 113, 114 can be from three primary inks (C (Cyan, blue), M (Magenta, magenta), Y (Yellow, yellow), black ink (K (Black))" ); 
a prism layer formed by discharging ink that does not include a color material at least the first line (transparent layer; element: 31, figure: 1-2) wherein 
when a portion of the medium is pseudo-divided so that a plurality of continuous regions are formed by repeating a first region, a second region, and a third region, in one set, that are continuous linear regions in parallel (element: 11, figure: 2), 
the first line is disposed in any one of the first region, the second region, and the third region in the one set (see figure: 2), 
the second line is disposed in any region other than the region formed with the first line, of the first region, the second region, and the third region in the one set (see figure: 2), and 
the prism layer spans two continuous regions (see figure: 1) including the region formed with the first line of the first region, the second region, and the third region, in the one set, and is disposed parallel to the linear regions, and a section of the prism layer has a shape of a portion of a non-circular arc that approximates an ellipse (element: 31, figure: 1).
Yunfei et al. explicitly did not discloses:
1. The printed material comprises a medium having a specular reflective layer for visible light.
5. The printed material according to claim 1, comprising, on both sides thereof, the specular reflective layer, the first line, the second line, and the prism layer.
6. The printed material according to claim 1, wherein widths of the first through third regions have a resolution of near vision of 1.0 or higher. 
Nami teaches that:
1. Any type of metal material can be used, but aluminium is preferred for its reflective properties (brilliance), cost and ease of handling (see figure: 1, 2, 4; element: 1, reflective layer; [0016]-[0017]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the printed material of Younfei et al. by the aforementioned teaching of Nami in order to have its reflective properties (brilliance), cost and ease of handling. 
2. The printed material according to claim 1, wherein a film thickness of the prism layer is thinner than a thickness at which light incident on the prism layer focuses on the first line.
3. The printed material according to claim 1, wherein a third line is disposed in a region not formed with the first line or the second line, of the first region, the second region, and the third region, the third line being formed by discharging, to the medium, a third color ink that is different from the first color and the second color, and the third line being formed parallel to the first line (see figure: 1-2; element: 112, [0029]-[0030]; “the adjacent lines are different in color, and different hatching is used to represent three different colors.”).
4. The printed material according to claim 1, wherein the ink of the prism layer is an ultraviolet light curable ink ([0042] “Each of the raised transparent textures 31 on the resulting transparent texture layer 30 is to be covered separately by a UV curing process.”).
7. A printing method (see claims 1-10) comprising: 
discharging ink onto the medium to form a first line composed of a first color (element: 114, figure: 1-2); 
discharging, onto the medium, a second color ink different from the first color to form a second line parallel to the first line (element: 113, figure: 1-2; in [0029] “the adjacent lines are different in color and different hatching is used to represent three different color” and in [0030] "The color of the linear strips 112, 113, 114 can be from three primary inks (C (Cyan, blue), M (Magenta, magenta), Y (Yellow, yellow), black ink (K (Black))" ); 
forming a prism layer by discharging ink that does not include a color material onto at least the first line (element: 31, figure: 1); and 
when a portion of the medium is pseudo-divided so that a plurality of continuous regions are formed by repeating a first region, a second region, and a third region, in one set, that are continuous linear regions in parallel (element: 11, figure: 2),
 the first line is formed in any one of the first region, the second region, and the third region in the one set (see figure: 1-2); 
the second line is formed in any region other than the region formed with the first line, of the first region, the second region, and the third region (see figure: 1-2); 
the prism layer spans two continuous regions including the region formed with the first line, of the first region, the second region, and the third region, in the one set, and is formed parallel to the linear region, and a section of the prism layer has a shape of a part of a non-circular arc that approximates an ellipse (element: 31, figure: 1).
Yunfei et al. explicitly did not discloses:
7. The printed material comprises a medium having a specular reflective layer for visible light.
Nami teaches that: 
7. Any type of metal material can be used, but aluminium is preferred for its reflective properties (brilliance), cost and ease of handling (see figure: 1, 2, 4; element: 1, reflective layer; [0016]-[0017]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the printed material of Younfei et al. by the aforementioned teaching of Nami in order to have its reflective properties (brilliance), cost and ease of handling. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Lister (# US 2019/0193457) discloses A method of manufacturing an image array for an optical device, comprising: (a) generating a plurality of different mask images by, for each of at least two different images, the at least two images collectively including parts in at least two different colours: (a1) providing a pixelated version of the image comprising a plurality of image pixels, each image pixel exhibiting a uniform colour; (a2) for each image pixel of the pixelated image, creating a corresponding mask pixel based on the colour of the respective image pixel, each mask pixel comprising an arrangement of one or more mask regions and/or one or more void regions, different arrangements of the one or more mask regions and/or one or more void regions in different ones of the mask pixels defining different respective colours; (a3) arranging the mask pixels in accordance with the positions of their corresponding image pixels in the pixelated image to form a mask image; (b) interlacing the plurality of different mask images, by dividing each mask image into elongate image slices extending along a first direction, selecting a subset of image slices from each mask image, and arranging the selected image slices from all of the mask images to form an interlaced mask image in which the image slices from each respective mask image alternate with one another periodically along a second direction which is substantially orthogonal to the first direction; then, in any order or simultaneously: (c) forming a mask layer comprising a masking material which is patterned in accordance with the interlaced mask image; and (d) forming a colour layer comprising elongate strips of at least two different colours which alternate with one another periodically in the first direction, the elongate strips extending along the second direction; wherein the mask layer and the colour layer are arranged to overlap one another, whereby the void regions of the mask pixels in the mask layer reveal portions of the colour layer such that, in combination, the mask layer and the colour layer form a multi-coloured image array exhibiting versions of the at least two images interlaced with one another (see Abstract).
(2) Holmes et al. (# US 2019/0232708) discloses a security device is disclosed, comprising an array of focussing elements with regular periodicity in at least a first direction, each focusing element having an optical footprint of which different portions will be directed to the viewer in dependence on the viewing angle; and an array of image elements with regular periodicity in at least the first direction overlapping the array of focusing structures, the image elements representing portions of at least two respective images, and at least one image element from each respective image being located in the optical footprint of each focusing structure (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853